IN THE MATTER OF THE                                    *     IN THE
REINSTATEMENT OF JOHN K.REIFF
TO THE BAR OF MARYLAND                                  *     COURT OF APPEALS

                                                        *     OF MARYLAND

                                                        *     Misc. Docket AG No. 57

                                                        *     September Term, 2015

****************************************************************

                                       ORDER

        The Court having considered the petition for reinstatement of John K. Reiff and

the response filed thereto by the Attorney Grievance Commission in the above captioned

case, it is this 25th day of March, 2016

        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby, GRANTED, and the petitioner John K. Reiff, upon taking in open court and

subscribing to the oath of attorneys required by MD Code (2004), Business Occupations

and Professions Article Sec 10-212 is reinstated as a member of the Bar of Maryland to

the practice of law in this State, and it is further

        ORDERED that the Clerk of the Court shall replace the name of John K. Reiff

upon the register of attorneys entitled to practice in this Court and certify that fact to the

Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.




                                                        /s/ Mary Ellen Barbera
                                                        Chief Judge